ORIGINAL       COPY                                              71, r?9- 03
                                                                                o^>
                          Carlos Guadalupe Cantu 01251594
                              899 FM 632 Connally unit
                                 Kendy Texas 78119


                                                     Jan.   6,   2015
court Of Criminal Appeals
PO.    Box    12308

Capital Station
Austin       texas    78711




Dear   Clerk

  Please file this motion and bring to the attension of the
court, Applicant files this his motion in Resquest that this
court court Vacate his nule and viod life sentence,. and 99
years in Cr-3257, count one and two. and correct his judgment
to the 35 years as stated by the respondant, and so that a appeal
of the trial courts judgement may be taken.

Please bring this motion to the attension of the court for a
ruling.




                                      Carlos guadalupe Cantu




                                                                   FCfflMMM. APPEALS
                                                                  JAW 09 2015
                                  CAUSE NO. CR-3257-03-H (1)

                                  CAUSE NO. CR-3257-03-H (2)


                          In The Texas Court Of Criminal Appeals

                                          Austin Texas




                                     Carlos Gudalupe Cantu


                                                 V.




                                         State Of Texas




                 Applicant Motion In Request That This Court Correct

           judgment, Vacate Life Sentence and 99 Years, In its Entirety




   TO THE HONORABLE COURT OF CRIMINAL APPEALS:


Now comes Carlos Guadalupe Cantu, and files this his Motion to correct judgment

in cause number CR-3257-03-H (1) and (2). The applicant               will show this court

that he had original filed an application for Writ of Habeas Corpus                Article :

11.07.    In   the   389th.    Judicial       District   Court of Hidalgo County, Texas,
challenging a Capital Life Sentence for count one and a 99 year sentence for

Attempted Capital Murder, count two-. Applicant's             plead before the court jury
was not guilty to both counts.


   The respondant filed a response to the applications requesting relief               be

denied.   This    court    then      issued   a remand order in CR-3257-H, however, did

not specificly show in        its    White    Card    sent to applicant whether it was for

count one Capital     Murder        Life sentence or count two Attempted Capital Murder

99 year sentence.
   This court then on May 27, 2009 issued a White Card stating that on this day

the court has received the             Clerks    Supplimental   Record,   in   response to the

Remand    Order       issued    by    the   court , and it has been presented to the court

Writ-71,799-01 Trial GT No.: CR-3257-03-H.


   Further on May 27, 2009 this court issued               a    second White Card now stating

that     on   this    day      the   application for 11.07 Writ of Habeas Corpus has been

received and presented to the court now Writ 71,799-02 Trial Ct. No. CR-3257-

03-H (1) now count one.

   This       court    then denied applicant's Writ of Habeas based on a Supplimental

Record of the court Clerk, who failed to provide applicant with a copy of any

Supplimental Record filed on applicant's behalf. The applicant was denied by

this     court and the trial court to review or challenge any Supplimental Record

provided by the court clerk for which this court denied applicant relief of

his Capital Life Sentence             for   Capital   Murder,   and '99   year sentence for

Attempted Capital Murder, trial court Cause CR-3257-03-H count one and two.


    The applicant           then     persude with his Federal Writ of Habeas Corpus 2254,

and the respondarit again failed to address the claims raised in his state and

federal applications, and requested the federal 2254 application      This fact was because the state trial court and this court have failed to

address the claims raised in the state application 11.07 and the federal writ
of Habeas Corpus, preserving the claims f«wr state court review.                                    Thereby
limiting a COA ruling to time bared issues only, whereas                            the     state      has       not
waived the claims.


     The applicant then filed a second application for Writ of Habeas Corpus art
11.07 in hope that the state court would address                             the   claims        raised     and
presented the court               with      other       cause    numbers that he just learned of that
enterwind with his Capital Murder and Attempted Capital Murder:in cause number
CR-3257-03-H count one and two. The respondent filed a response to application
number CR-3257-03-H(2).                  And     in    his response he states that on April 3, 2003
that applicant was indicted for the offense of Capital Murder,                                   and      that    on
January 10, 2007, applicant plead guilty to the lesser offense of Murder and
was sentence by the trial court to 35 years. This is not a true                                        statement
applicant did not plead guilty in cause number CR-3257-03-H                                 count      one        or
two which was capital murder and attempted capital murder, life sentence and
99     year       sentence. The applicant clearly demonstrated'1 inihis'first application
that he was entitle to a reversal and remand of his life sentence and 99 year
sentence for count one and two the convictions he is alleged                                to    be convicted
by     jury'trial in an actual arraignment proceeding. And the fact is a reversal
and remand was issued. However, due to a clerks supplimental brief filed in
response          to   a     remand    order.          Applicant     was denied to challenge suppliment
clerk record.


     The applicant would show                   this     court     that   he has infact prevailed in the
reversal       of      his    capital          life sentence and 99 year sentence in cause number
CR-3257-H count one and two. Two nule and viod judgement of                            the        trial      court
holding       a     35     year     sentence in cause number CR-870-02-0 JP 3 1 for which is
also     a capital murder alias conviction of the state applicant is being denied
to challenge.


       And    therefore        this      court        must   reverse the trial court's life sentence

judgement,         count      one     and      the     99 year judgement count two in cause number
CR-3257-03-H count one and two.
      And order the respondant to address the claims raised. The responant failed
to address the claims in his second application, for which                           was    a    successive
application              clearly    demonstrating          an    entitlement to relief. Hc-w/respondant
went     on        to     alleged     that    applicant         was sentence to 35 years on a plead of
guilty        for        a lesser included offense of murder on January 10, 2007. And that
relief        be        denied by this court. This court then denied basedion this alleged
statment of the court's factsmade by respondant. Stating that applicant only
has a 35,year sentence, for count two in CR-3257-H count two.


      The applicant then filed a Speaking Motion in this court for this court to
Order the Texas Department                    of   Criminal       Justice   to   correct his sentence to
35 years as alleged and                    persuant       to the respondant's response to application
CR-3257-03-H count two. This court denied to issue an order to TDCJ to correct

his     sentence           to    35 years as respondant states applicant received on January
10, 2007 for a lesser offense of Murder. However, then denied applicants writ
of     Habeas           Corpus     based     on    this     35 year sentence alleqed by respondant in
CR-3257-03 Count two.



      Applicant would present this motion to the court that he needs
a    ruling by this court to declare his nule and viod life sentence
for count one invalid and his nule and viod 99 year sentence for
count     two           in cause     number CR-3257-03-H count one and                     two   invalid.

This court has the jurisdiction to remand the case back                                                for
a sentencing trial and to order the the trial court to respond to
the claims raised in the application                                 Whereas      the federal courts
have      ruled            that      applicant            need     not file a second application
2254 in case number CR-3257-03 count one and two. Applicant needs
the states highest court to correct his sentence and issue a new                                              •
judgment for which an appeal could be taken from or to deny his
motion to where applicant could proceed to the Federal                                           District
for relief demonstrating his enterwined cause numbers                                            by    the
states court to deprive one from fairly challenging a state judges
sentence            of      conviction             depriving him of his rights, misleading
him with           the     cause     of     action.
      The        applicant       would submit that this court did not properly rule/on his
speaking motion. This court denied CR-3257-03-                                count      2.   And by respondant's
facts       presented           to     the       court,     CR-3257-03       count,2 is a 35 year sentence.
However, the fact is                   that       this     court should have declared his life sentence
invalid, count one in CR-3257-03 and 99 year sentence count two in CR-3257-03,
and remand the case; back to a sentencing trial in CR-870-02-Q Jp 3—1.


      In the states pending indictment returned by the jury for a lesser offense
of murder, the applicant would submit that this case in CR-870-02-Q                                     JP   would
be    the        case    respondant              claims     a 35 year sentence was imposed by the trial
court       on        January        10,     2007.       Applicant      needs this court to vacate his life
sentence          and     99    year         sentence       in     CR-3257-03 count one and two, order his
sentence and judgement                      of    the     trial     court     to     reflect the 35 years in
CR-870-02-Q-JP 3-1, where he may take an appeal from this judgement.


      And        so     that     a     Habeas        Corpus need not be filed for denial :'bf appeal in
CR-870-02-Q- JP3-1.




                                                               PRAYER


     The applicant prays that this court vacate                                and    declare his life sentence
for   Capital Murder and 99 year sentence for Attempted Capital :Murder. invalid,
and issue an order to correct                         his      sentence      to    the 35 year judgememt of the
trial court, so a direct appeal of his judgement may be taken.



                                                               OATH



     I Carlos Cantu Guadalupe, do declare under the penalty of perjury that the
above foregoing contents stated within this his Motion to Correct Sentence is
True and         Correct        to         the   best     of      my knowledge pursuant to V.A.C.C.P. Art.
11.14 (5), and TEX. CIV. PRAC. and REM. CODE § 132.001 thur 132.003.


Executed on this 6th. day of January                                  2015
                                                                                       Respectfully submitted




                                                                                       Carlos Cantu Guadalupe
                                                                                       Connallu Unit
                                                                                       899 F.M.   632
                                                                                       Kenedy, Texas 78119